PER CURIAM.
Appellant R.C. challenges the court’s order adjudicating him delinquent based upon the finding that he committed the crime of attempted sexual battery. First, he contends that the court erred in excluding relevant eyewitness testimony. Second, he argues that the state failed to present substantial, competent evidence to support the adjudication. Finding no merit in the points raised, we affirm. See Caulder v. State, 500 So.2d 1362 (Fla. 5th DCA 1986), review denied, 511 So.2d 297 (Fla.1987); R.A.S. v. State, 458 So.2d 343 (Fla. 1st DCA 1984); I.R. v. State, 385 So.2d 686 (Fla. 3d DCA 1980); D.S.H. v. State, 323 So.2d 292 (Fla. 3d DCA 1975).
Affirmed.